497 So. 2d 717 (1986)
John SOLIDAY and Barbara Soliday, His Wife, Petitioners,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., a Foreign Corp., Respondent.
No. 86-1721.
District Court of Appeal of Florida, Third District.
November 12, 1986.
Michael R. Friend, for petitioners.
James K. Clark, for respondent.
Before BARKDULL, HUBBART and FERGUSON, JJ.
PER CURIAM.
A person with underinsured motorist coverage is not obligated to first bring an action against the tort-feasor before resolving *718 a claim against his own carrier.[1]United States Fidelity & Guaranty v. State Farm Mutual Automobile Insurance Co., 369 So. 2d 410 (Fla. 3d DCA 1979); Arretta v. Volkswagon Insurance Co., 343 So. 2d 918 (Fla. 3d DCA 1977).
Certiorari is granted. The order of dismissal is quashed and the cause is remanded for further proceedings.
NOTES
[1]  Respondent has confessed error.